Citation Nr: 1041002	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-37 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of an injury to the left eye, manifested by 
vision impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
October 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The claim was remanded in November 2009 for further evidentiary 
development, and all actions required by the remand have been 
accomplished.  


FINDING OF FACT

The Veteran is only able to perceive light in his right eye, and 
has corrected distance vision of 20/20+2 in his service-connected 
left eye.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of 
an injury to the left eye, manifested by vision impairment, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.20 (2010); 38 C.F.R. §§ 3.383, 4.79, Diagnostic Codes 
6060-6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
While no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran was not initially informed about the information and 
evidence not of record that is necessary to substantiate his 
claim for a higher initial rating, as notice had been provided in 
connection with his claim for service connection; however, 
appropriate notice was supplied post-adjudication, and the 
Veteran's claim for an increase was re-adjudicated via a 
statement and supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  In addition, the Veteran did receive notice regarding 
the evidence and information needed to establish a disability 
rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by 
Disabled American Veterans (DAV), and that organization is 
presumed to have knowledge of the applicable criteria for rating 
eye disorders and to understand what is necessary to substantiate 
a claim for a compensable rating for a service-connected eye 
disorder.  Neither the Veteran nor his representative has pled 
prejudicial error with respect to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA optometry examinations.  These evaluations are 
adequate for rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2010).
 
Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis

Prior to entrance into active duty, the Veteran was noted to lack 
vision in his right eye.  During service, the Veteran sustained 
an injury to his left eye which did not, at the time, produce any 
problems in vision.  The Veteran's left eye disability is service 
connected at a noncompensable evaluation; his right eye 
disability is not service connected.  His right eye is severely 
disabled and only capable of light perception.  Essentially, the 
Veteran contends that his service-connected left eye disability 
is productive of a greater disability than what is contemplated 
by the zero percent evaluation.  

The Veteran has been examined by VA on several occasions, with 
clinical records dating to 2002 showing left eye visual acuity as 
20/20 with correction.  A VA examination report of February 2006 
noted that the Veteran was only able to perceive light in his 
right eye, and the left eye was 20/200 for uncorrected near 
vision, 20/70-1 for uncorrected distant vision, 20/20 for 
corrected near vision, and 20/20+2 for corrected distant vision.  
There were no periods of incapacitation noted as a result of eye 
disease, and the Veteran did not exhibit glaucoma. The surgical 
history of the left eye was noted as the in-service removal of a 
foreign body from the lid, cornea, and conjunctiva.  

The Veteran maintained that his left eye disability had grown in 
severity since the 2006 examination, and he was afforded a new VA 
optometry examination in January 2010.  The VA optometrist again 
examined both the nonservice-connected and service-connected eye, 
and determined that there was only light perception in the right 
eye, with the left eye being 20/70 uncorrected for distance 
vision, 20/20 corrected for distance vision, 20/200 uncorrected 
for near vision, and 20/20 corrected for near vision.  Mild 
cataracts were noted in the left eye; however, they were not 
productive of any visual impairment.  Dry eye syndrome was noted 
bilaterally, but this was also not found to be productive of any 
functional vision loss.  

During the pendency of the appeal, the criteria for rating eye 
disabilities changed.  Because, however, the Veteran filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Under this older criteria, where only one eye is service-
connected, and the Veteran is not rated as being blind in both 
eyes (which this Veteran is not), the other eye is considered 
normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see 
also 38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing the 
service-connected evaluation); 38 C.F.R. § 4.76a (central visual 
acuity is to be rated on the basis of corrected distance vision 
with central fixation, even if a central scotoma is present).  In 
this case, the Veteran's nonservice-connected right eye is only 
capable of light perception; however, corrected visual acuity 
findings indicate that the Veteran's corrected left eye distance 
vision is 20/20+2.  Thus, the regulations require VA to treat the 
right eye as if it were normal.  

Under the applicable pre-2008 vision regulations, compensable 
rating for loss of visual acuity requires that corrected vision 
be 20/40 or worse in one eye and 20/50 or worse in the other (if 
the other eye is service-connected).  See 38 C.F.R. § 4.84(a), 
Diagnostic Codes 6078, 6079 (2009).  The ratings increase in 10 
percent increments according to the levels of vision impairment 
with the greatest award of 100 percent assignable for visual 
acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a), Diagnostic 
Codes 6063-6078 (2009).

As the Veteran's corrected distance vision is 20/20+2 in the left 
eye, and as the nonservice-connected eye must be treated as 
though it were normal, it is clear that the Veteran has not met 
the minimum regulatory requirements for compensation, which 
require a minimum corrected visual impairment worse than 20/40.  
See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2009).  The 
Veteran is certainly visually disabled, given the impact of his 
nonservice-connected right eye; however, VA is prohibited by 
regulation from considering the impact of the nonservice-
connected eye unless both the right and left eyes are blind.  See 
38 C.F.R. § 3.383 (2009).  

Extraschedular consideration

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321.

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria do reasonably describe the Veteran's disability and its 
symptomatology.  Indeed, the nature of the Veteran's eye 
disability is described precisely by the rating schedule.  The 
Board is able to conclude that the Veteran's service-connected 
eye condition is minimal when corrected.  As such, the Board will 
not remand the claim for a referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002);Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of an injury to the left eye, manifested by 
vision impairment, is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


